DETAILED ACTION

This Office Action is a response to an application filed on 12/23/2020, in which claims 21-40 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27 and 30-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugio (US 2015/0181220 A1).

Regarding claim 21, Sugio discloses: A method, comprising: 
Determining (see Fig. 1A-C and paragraph 87, assigning index values to reference pictures in the display order), using one or more syntax elements included in a bitstream representative of a video sequence (see Fig. 54, PES header), a frame offset value indicating a location of an encoded frame in a display order of the video sequence (see Fig. 1A and paragraph 87, assigning index values to reference pictures in the display order); 
determining a motion vector for inter-prediction of an encoded block of the encoded frame using the frame offset value and a reference motion vector used to decode one or more reference frames of the encoded frame (see paragraph 91-92 and 103-104); 
generating a prediction block for the encoded block using the motion vector (see paragraph 111, predicted image is generated using the calculated motion vector); and 
decoding the encoded block using the prediction block (see paragraph 111, performing decoding processing). 
Regarding claim 22, Sugio discloses: The method of claim 21, wherein the frame offset value is based on a frame index of the encoded frame (see Sugio, Fig. 1A-C and paragraph 104) and a number of packet stamps for the encoded frame (see Sugio, paragraph 463-464), wherein the frame index is based on an input video stream encoded to the bitstream (see Sugio, paragraph 111) and the number of packet stamps is based on a number of reference frames used to encode the encoded frame (see Sugio, paragraph 464). 
Regarding claim 23, Sugio discloses: The method of claim 22, wherein frame offset values are encoded for display frames only (see Sugio, Fig. 1A), wherein the number of reference frames includes a number of non-display frames used to encode the encoded frame (see Sugio, paragraph 219). 
Regarding claim 24, Sugio discloses: The method of claim 21, wherein determining the motion vector using the frame offset value and the reference motion vector (see Sugio, paragraph 91-92 and 103-104) comprises: 
determining, using the frame offset value and the reference motion vector (see Sugio, paragraph 103-104), a motion trajectory between a first reference frame of the one or more reference frames, the encoded frame, and a second reference frame of the one or more reference frames (see Sugio, Fig. 2); 
determining one or more motion vector candidates for the inter-prediction of the encoded block using the motion trajectory (see Sugio, paragraph 97); and 
selecting one of the one or more motion vector candidates as the motion vector (see Sugio, paragraph 119). 
Regarding claim 25, Sugio discloses: The method of claim 24, wherein, when a speed of a motion associated with the motion trajectory increases or decreases between frames (see Sugio, paragraph 411), determining the motion trajectory between the first reference frame, the encoded frame, and the second reference frame (see Sugio, Fig. 2) comprises: 
using a motion field estimate for the encoded block to identify, within an extended region of the encoded block, a motion of a co-located block of the first reference frame or the second reference frame (see Sugio, paragraph 97). 
Regarding claim 26, Sugio discloses: The method of claim 25, wherein the motion trajectory is a first motion trajectory, the method further comprising: 
determining a second motion trajectory between the first reference frame, the encoded frame, and the second reference frame using the motion field estimate (see Sugio, Fig. 2), wherein the second motion trajectory intersects the encoded frame at the encoded block, and wherein the one or more motion vector candidates are determined using the second motion trajectory (see Sugio, Fig. 2, and paragraph 91-92). 
Regarding claim 27, Sugio discloses: The method of claim 24, wherein the first reference frame is located before the encoded frame in the display order and the second frame is located after the encoded frame in the display order (see Sugio, paragraph 83). 
Regarding claims 30-35, claims 30-35 are drawn to methods having limitations similar to the method claimed in claims 21-26 treated in the above rejections. Therefore, method claims 30-35 correspond to method claims 21-26 and are rejected for the same reasons of anticipation as used above.

Regarding claims 36-40, claims 36-40 are drawn to methods having limitations similar to the method claimed in claims 21-24 treated in the above rejections. Therefore, method claims 36-40 correspond to method claims 21-24 and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio (US 2015/0181220 A1) in view of Dane (US 2009/0148058 A1).

Regarding claim 28, Sugio discloses: The method of claim 24, wherein determining the motion trajectory between the first reference frame, the encoded frame, and the second reference frame (see Sugio, Fig. 2), but does not disclose: comprises: performing a linear interpolation against the first reference frame and a reference frame used for decoding the first reference frame using the reference motion vector. 
However, Dane from the same or similar endeavor discloses: performing a linear interpolation against the first reference frame and a reference frame used for decoding the first reference frame using the reference motion vector (see Dane, paragraph 86, 98, and Fig. 2C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “performing a linear interpolation against the first reference frame and a reference frame used for decoding the first reference frame using the reference motion vector” as taught by Dane in the video coding method taught by Sugio to provide a quality-focused video coding technique (see Dane, paragraph 6).
Regarding claim 29, the combination of Sugio and Dane discloses: The method of claim 28, wherein the linear interpolation is a first linear interpolation (see Dane, paragraph 86, 98, and Fig. 2C), and wherein determining the one or more motion vector candidates for the inter-prediction of the encoded block using the motion trajectory (see Sugio, Fig. 2) comprises: 
performing a second linear interpolation against the first reference frame and the encoded frame along the motion trajectory to determine a motion vector candidate of the one or more motion vector candidates (see Sugio, Fig. 8A and Dane Fig. 2A).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483